DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/518,726, filed on 11/04/2021.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention isdirected to non-statutory subject matter. Claim 30 is directed to data structures 
embodied on a computer readable medium. The broadest reasonable interpretation of a claim drawn to a computer readable medium includes forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See Subject Matter Eligibility of Computer Readable Medium, Jan. 26, 2010. The Applicant's specification does not limit computer-readable medium to non-transitory embodiments, and therefore claim 30 is non-statutory. The Examiner suggests amending the claims to include "non-transitory computer readable medium" or similar language.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-5, 9-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Masao Akuzawa U.S. Patent Application No. 2016/0072972 (hereinafter Akuzawa).
Regarding claim 1, Akuzawa discloses a setting system (Setting server 300, Figure 3) for setting an operation screen in an electronic device (MFP 101; Figures 1, 3), the setting system 
	having layout management information that manages a layout of the operation screen of the electronic device in association with information on the electronic device (Custom menu controller 212 detects pressing of the setting button 440, and displays a custom menu screen from setting server 300; paragraphs 59-61, Figures 4-5), and 
	according to a request for the layout by the electronic device (CPU 111 transmits, in step S1802, to the setting server 300 (request from user); paragraph 108, Figure 18), specifying the layout to be transmitted to the electronic device on the basis of the layout management information and transmitting the layout to the electronic device (Setting server 300 transmits the specified user setting information to the MFP 101. Then, the MFP 101 receives the setting information from the setting server 300; paragraphs 108-113, Figures 6-7.  Also, paragraph 114 indicating that icons display held by the image forming apparatus to display appropriate icons are installed; Figures 7-8).
	Note: MFP 101 or an MFP 1102 also may serve as the setting server 300 (paragraph 0047).

Regarding claim 2, Akuzawa discloses the setting system according to claim 1, wherein 
in the case where reservation is accepted for installing, in the electronic device at specific timing, a program which is used to request the setting system for the layout, the program is installed in the electronic device at the specific timing (a screen to be displayed on the display unit 119 by the custom menu controller 212. Wherein, buttons are arranged on a selected to generate the custom menu screen according to a layout; paragraphs 57-66, 83-85, Figures 4A, 6B).

Regarding claim 3, Akuzawa discloses the setting system according to claim 2, wherein at the specific timing, the program as a reservation target is installed only in the electronic device in which the program is not installed and the electronic device in which an older version of the program than a version of the program as the reservation target is installed (from the synchronization controller 205 in step S1502, the process advances to step S1504 to determine whether or not a new icon is designated in the button registration request. If it is determined that a new icon is designated, the process advances to step S1505 to add the designated icon as a new synchronized icon ID node 682 to the synchronized setting DB 206; paragraph 97).

Regarding claim 4, Akuzawa discloses the setting system according to claim 1, wherein the layout management information includes association between device information on the electronic device and the layout of the operation screen (An operation on the touch panel 118 and display coordinates on the display unit 119 are associated; paragraph 35), and the specified layout is the layout associated with the electronic device that has made the request (Detecting pressing of the layout change on the screen by the user; paragraphs 59-61, Figures 6A-6B).

Regarding claim 5, Akuzawa discloses the setting system according to claim 4, wherein the layout management information further includes association between information on a user of the electronic device and the layout of the operation screen, and the specified layout is the layout associated with the user who has logged in to the electronic device that has made the request (Setting server 300 obtains the setting information of the user based on the user ID and latest updated date information transmitted from the MFP 1102, and transmits the obtained setting information of the user to the MFP 1102. The user of the MFP 1102 can display the same custom menu screen; paragraph 111).

Regarding claim 9, claim 9 is directed to a computer-readable non-temporary storage medium, and recites identical features as claim 1.  Thus, claim 9 is rejected for the same reasons discussed in claim 1 above.

Regarding claim 10, Akuzawa discloses an information processing system (An information processing system, Figure 3) comprising: 
	an electronic device (MFP 101; Figures 1, 3); and 
	a setting system that sets an operation screen in the electronic device (Setting server 300 transmits the specified user setting information to the MFP 101; paragraphs 108-109, Figure 18), wherein 
	the setting system has layout management information that manages a layout of the operation screen of the electronic device in association with information on the electronic device (Custom menu controller 212 detects the setting and displays a custom menu screen from setting server 300; paragraphs 59-61, Figures 4-5), 
	the electronic device requests the setting system for the layout (Custom menu controller 212 issues a copy function calling request to the copy controller 210. This causes the copy controller 210 to display a confirmation dialogue on the display unit 119; paragraph 54, Figure 4B), 
	according to the request for the layout by the electronic device (CPU 111 transmits to the setting server 300 (request); paragraph 108, Figure 18), the setting system specifies the layout to be transmitted to the electronic device on the basis of the layout management information and transmits the layout to the electronic device (Setting server 300 specifies user setting information updated. In step S1804, the setting server 300 transmits the specified user setting information to the MFP 101. Then, the CPU 111 reflects the setting information of the user obtained from the setting server 300 in the MFP 101; paragraph 108, Figure 18), and 
	the electronic device displays the operation screen corresponding to the layout received from the setting system (CPU 111 reflects the setting information of the user obtained from the setting server 300 in the MFP 101 in step S1805; paragraph 108, Figure 18).

Allowable Subject Matter
8.	Claims 6-8, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Cited Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2017/0208181) discloses the user of an electronic device may download the application stored in the server and may install the application in the electronic device.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675